DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 recites the limitation “the second frame plate comprises an annular strip-shaped protrusion protruded from the annular edge of the surface, facing towards the first frame plate, of the second frame plate towards the first frame plate” in lines 3-5. There seems to be repetition of the limitations, “… toward the first frame plate”. It is recommended to delete limitations, “of the second frame plate towards the first frame plate” or fixed the claim appropriately. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee et al. (US 20150293292; “Lee” hereinafter).
.  


    PNG
    media_image1.png
    779
    1127
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160054615; “Kim” hereinafter) in view of Lee et al. (US 20150293292; “Lee” hereinafter).

Kim does not explicitly disclose the second frame plate is located on a side of the first frame plate facing away from the back case plate.
Lee (figs. 1-3) teaches a frame comprising: a first frame (300), a back case (440) and a second frame (100), wherein the first frame comprises: a first frame plate (“first frame plate”, annotated fig. 2 above) and a first frame wall (“first frame wall” annotated fig. 2 below), wherein the back case (440) comprises: a back case plate (“back case plate”, annotated fig. 2) and a back case wall (“back case wall”, annotated fig. 2 above), wherein the second frame (100) comprises: a second frame plate (“second frame plate”, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the frame of Kim to have the second frame plate located on a side of the first frame plate facing away from the back case plate as taught by Lee because with such modification the first frame plate provide mechanical support to the second frame plate.

    PNG
    media_image2.png
    598
    910
    media_image2.png
    Greyscale



Regarding claim 3, Kim in view of Lee discloses the frame as claimed in claim 1.
Lee further discloses wherein: one of the first frame (300) and the back case (440) has a first engagement protrusion (back case 440 has a first engagement protrusion, annotated fig. 3), and the other of the first frame and the back case has a first engagement recess (first frame wall has a first engagement recess, annotated fig. 3), and the first engagement protrusion is engaged in the first engagement recess (the first engagement protrusion of the back case is engaged in the first engagement recess in the first frame wall, annotated fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the frame of Kim in view of Lee to include a first engagement protrusion at the back case and a first engagement recess in the first frame wall such that the first engagement protrusion at the back case engaged with the first engagement recess in the first frame wall as taught by Lee because such modification provide mechanical coupling between the back case and the first frame and prevent separation by an external impact.
Regarding claim 15, Kim in view of Lee (relied on Kim, Figs 1-3) discloses wherein: an edge of the back case wall facing away from the back case plate is in 
Regarding claim 16, Kim in view of Lee (relied on Kim, Figs 1-3) discloses wherein: the back case wall is located between the first frame wall and the second frame wall (annotated fig. 3).  

Claims 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Lee as applied to claim 1, and in further view of Wu et al. (US 20170168345; “Wu” hereinafter).
Regarding claim 4, Kim in view of Lee discloses the frame as claimed in claim 1.
Kim in view of Lee does not disclose wherein: one of the back case and the second frame has a second engagement protrusion, and the other of the back case and the second frame has a second engagement recess, and the second engagement protrusion is engaged in the second engagement recess.  
Wu (figs. 3-8) discloses a frame assembly comprising a top frame or chassis (5) and a back case (4), one of the back case and the top frame has an engagement protrusion (53) (projection 53 are formed on the sidewall of the top frame 5), and the other of the back case and the top frame has an engagement recess (43) (recess or hole 43 are formed in the back case or plate 4), and the engagement protrusion is engaged in the engagement recess (figs. 3-5).  

Regarding claim 6, Kim in view of Lee and Wu (relied on Wu, figs. 3-7) discloses wherein: the back case (4) has a plurality of second engagement recesses (43), the second frame has a plurality of second engagement protrusions (53) in one-to-one correspondence with the plurality of second engagement recesses (43), and each of the plurality of second engagement protrusions is engaged in a corresponding one of the plurality of second engagement recesses (figs 3-5).  
Regarding claim 9, Kim in view of Lee and Wu discloses wherein: a third surface (upper surface of 531, Wu, figs. 3-7) of the second engagement protrusion (53, Wu, figs. 3-7) facing towards the second frame plate (512, Wu, figs. 3-7) is parallel to and in contact with a wall surface of the second engagement recess facing away from a second reference surface (lower surface of the bottom plate 41, Wu, figs. 3-7), and the second reference surface (lower surface of the bottom plate 41, Wu, figs. 3-7) is a surface of the back case plate (41, Wu, figs. 3-7) facing away from the first frame plate (Lee, fig. 2). 
 
s 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Lee as applied to claim 3, and in further view of Yubuuchi (US 20190154908; “Yubuuchi” hereinafter).
Regarding claim 5, Kim in view of Lee (relied on Lee, figs 1-3) teaches  wherein: the back case (440) has a first engagement protrusion (back case 440 has a first engagement protrusion, annotated fig. 3), and the first frame has a first engagement recess (first frame wall has a first engagement recess, annotated fig. 3), and the first engagement protrusion is engaged in the first engagement recess (the first engagement protrusion of the back case is engaged in the first engagement recess in the first frame wall, annotated fig. 3).  
Kim in view of Lee does not disclose wherein: the back case has a plurality of first engagement protrusions, the first frame has a plurality of first engagement recesses in one-to-one correspondence with the plurality of first engagement protrusions, and each of the plurality of first engagement protrusions is engaged in a corresponding one of the plurality of first engagement recesses.
Yubuuchi (fig. 2) teaches a frame assembly (10) comprising a back case (20) having a plurality of first engagement protrusions (22), a first frame (21) having a plurality of first engagement recesses (23) in one-to-one correspondence with the plurality of first engagement protrusions (22) (fig. 2), and each of the plurality of first engagement protrusions is engaged in a corresponding one of the plurality of first engagement recesses (Par. [0039], fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the frame of Kim in view of Lee to include 
Regarding claim 7, Kim in view of Lee discloses the frame as claimed in claim 3.
Kim in view of Lee does not disclose wherein: a first surface of the first engagement protrusion facing towards the back case plate is parallel to and in contact with a wall surface of the first engagement recess facing away from a first reference surface, and the first reference surface is a surface of the first frame plate facing away from the back case plate.  
Yubuuchi (fig. 2) teaches a frame assembly comprising a first surface (lower surface of protrusions 22) of a first engagement protrusion (22) facing towards the back case plate (20a) is parallel to and in contact with a wall surface of a first engagement recess (23) facing away from a first reference surface (upper surface of 21a), and the first reference surface is a surface of the first frame plate facing away from the back case plate (20a).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the frame of Kim in view of Lee to have a first surface of the first engagement protrusion facing towards the back case plate parallel to and in contact with a wall surface of the first engagement recess facing away from a first reference surface, and the first reference surface is a surface of the first frame plate facing away from the back case plate as taught by Yubuuchi because such .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Lee as applied to claim 3, and in further view of Shin et al. (US 20160377908; “Shin” hereinafter).
Regarding claim 11, Kim in view of Lee discloses the frame as claimed in claim 3.
Kim in view of Lee does not disclose wherein: the back case further comprises: a position limit part protruded from the surface of the back case plate facing towards the first frame plate, the position limit part comprises a first position limit protrusion, and the first frame wall is located between the back case wall and the first position limit protrusion. 
Shin (figs. 1-4) teaches a frame assembly comprising  a back case (2) including a position limit part (position limit part, annotated fig. 4 below) protruded from the surface of the back case plate (back case plate, annotated fig. 4) facing towards a first frame plate (50), the position limit part comprises a first position limit protrusion (first position limit protrusion, annotated fig. 4), and a first frame wall (frame wall, annotated fig. 4) is located between the back case wall and the first position limit protrusion (annotated fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the frame of Kim in view of Lee to include a first position limit protrusion such that the first frame wall is located between the back .


    PNG
    media_image3.png
    549
    770
    media_image3.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Lee as applied to claim 3, and in further view of Bang (US 20150181656, “Bang” hereinafter).
Regarding claim 14, Kim in view of Lee discloses the frame as claimed in claim 3.
Kim in view of Lee does not disclose wherein: the back case wall has a notch at an edge of the back case wall facing away from the back case plate, and the notch is 
Bang (figs 1-6) teaches a frame assembly comprising a back case (10) that includes a back case wall having a notch (notch formed inner to fixing parts 12) at an edge of the back case wall facing away from the back case plate (10) (fig. 1), and the notch is adjacent to the first engagement protrusion (12) or the first engagement recess  of the back case wall to disengage the first engagement protrusion from the first engagement recess (notch formed inner to the fixing parts 12 helps in engagement and disengagement between the fixing parts 12 and the recess or hole 92, figs 1, 5-6).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the frame of Kim in view of Lee to include a notch at an edge of the back case wall facing away from the back case plate such that the notch lies adjacent to the first engagement protrusion or the first engagement recess of the back case wall to disengage the first engagement protrusion from the first engagement recess.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Lee as applied to claim 1, and in further view of Chang et al. (US 20160209697, “Chang” hereinafter).
Regarding claim 18, Kim in view of Lee discloses the frame as claimed in claim 1.

Chang (figs. 1-3A) teaches a third frame (120) comprising: a third frame plate (horizontal portion of 120 containing hook 121a, fig. 3A) and a third frame wall (vertical wall portion of 120 having surface 120a or 120b, fig. 3A), wherein the third frame plate is located on a side of the first frame plate (141) facing away from the outer frame (140), and the third frame wall is protruded from a surface of the third frame plate facing towards the first frame plate (fig. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the frame of Kim in view of Lee to include a third frame having a third frame plate and a third frame wall and the third frame plate being located on a side of the first frame plate facing away from the back case plate, and the third frame wall being protruded from a surface of the third frame plate facing towards the first frame plate as suggested by Chang because such modification provide rigid support to the display panel and provides easy assembling of the frame and the frame body or third frame.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Lee as applied to claim 1, and in further view of Ikuta (US 20150042898, “Ikuta” hereinafter).

Kim in view of Lee does not disclose wherein: the surface of the second frame plate facing towards the first frame plate has an annular edge facing away from the second frame wall, and the second frame plate comprises an annular strip-shaped protrusion protruded from the annular edge of the surface, facing towards the first frame plate, of the second frame plate towards the first frame plate. 
Ikuta (figs. 1-4) teaches a surface of a second frame plate (lower surface of the frame portion 13a) of a second frame (13) facing towards a first frame plate (19b) has an annular edge facing away from the second frame wall (inner edge of the frame 13), and the second frame plate comprises an annular strip-shaped protrusion (24) protruded from the annular edge of the surface (fig. 4), facing towards the first frame plate (19b), of the second frame plate towards the first frame plate (fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the frame of Kim in view of Lee to include annular surface comprising an annular strip-shaped protrusion facing toward the first plate as taught by Ikuta because such modification provide support to the display panel or display protection cover.
Regarding claim 22, Kim in view of Lee and Ikuta disclose the frame as claimed in claim 21.
Ikuta further teaches wherein: the second frame plate (13a) further comprises a plurality of bosses (21) on the surface of the second frame plate facing towards the first frame plate and between the second frame wall (13b) and the annular strip-shaped 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the frame of Kim in view of Lee and Ikuta to include a plurality of bosses on the surface of the second frame plate facing towards the first frame plate such that the plane of the annular strip-shaped protrusion is coplanar with the planes of the plurality of bosses as taught by Ikuta because such modification provides attaching means for coupling second frame with the back case.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Lee as applied to claim 1, and in further view of Park et al.  (US 20150160405, “Park” hereinafter).
Regarding claim 24, Kim in view of Lee (relied on Kim, figs 1-3) discloses an electronic frame comprising: a frame (100, 300, 440), and a display panel (200), wherein the frame is the frame of any one of claim 1.
Kim in view of Lee does not disclose the display panel is located between the first frame plate and the back case plate of the frame.  
Park (figs. 1, 3) teaches a display panel (100) is located between a first frame (300) plate and a back case plate (500).  
.

Allowable Subject Matter
Claims 12-13, 19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 11, a combination of limitations that the position limit part further comprises a second position limit protrusion connected with the first position limit protrusion, and the first frame wall has a position limit recess located at an edge of the first frame wall facing away from the first frame plate and matching the second position limit protrusion, and the second position limit protrusion is located in the position limit recess. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and, a combination of limitations that the back case further comprises: a position 
Regarding claim 19, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and claim 18 and, a combination of limitations that the third frame plate has a plurality of fixing protrusions on a surface of the third frame plate facing towards the first frame plate, the first frame plate has a plurality of fixing recesses in one-to-one correspondence with the plurality of fixing protrusions on a surface of the first frame plate facing towards the third frame plate, and each of the plurality of fixing protrusions is engaged in a corresponding one of the plurality of fixing recesses. None of the reference art of record discloses or renders obvious such a combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAGAR SHRESTHA/Examiner, Art Unit 2841